Citation Nr: 0406319	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-19 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from January 1942 
until April 1944.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied service connection for 
hearing loss.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The appellant's bilateral hearing loss did not manifest 
itself within one year of separation from active military 
service.

2.  The medical evidence shows that any current decreased 
bilateral hearing acuity is not related to disease or injury 
incurred during active military service.


CONCLUSION OF LAW

The appellant did not incur bilateral hearing loss as a 
result of his military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

With respect to VA's duty to notify, the June 2002 rating 
decision on appeal, as well as the statement of the case 
(SOC), supplemental statement of the case (SSOC), and 
multiple supplemental correspondence, together have 
adequately informed the appellant of the types of evidence 
needed to substantiate his claim.  For example, in June 2001 
and July 2001, the RO sent letters to the appellant 
explaining the respective roles of both VA and the appellant 
in the claims process. Furthermore, the appellant was 
specifically asked to submit certain information in support 
of his claim.  In accordance with the requirements of the 
VCAA and current case law, the letters informed the appellant 
what evidence and information VA would be obtaining as well 
as the evidence that the appellant needed to provide.  The 
letters explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The letters also informed him of the legal elements 
of a service connection claim in general and a hearing loss 
condition specifically.  The Board additionally notes that 
the June 2001 and July 2001 notification letters were 
provided to the appellant prior to the initial adjudication 
of his claim in June 2002.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).

Thus, the Board has considered whether the appellant would be 
prejudiced by the Board's deciding this claim without 
remanding to the RO for readjudication subsequent to issuance 
of further VCAA notification.  The Board concludes that no 
such prejudice is evident in this case.

The Board additionally notes that the notification letters 
sent to the appellant in June 2001 and July 2001 are legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  However, the statute 
was recently amended to permit VA to adjudicate a claim 
within one-year of receipt of the claim.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  In this case, greater than one year has expired since 
the June 2001 and July 2001 notification letters.  Therefore, 
the claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records and personnel records from the National Personnel 
Records Center (NPRC).  The claims file also includes the 
appellant's private medical records, lay statements, and VA 
medical records.  Furthermore, the appellant has not 
referenced any outstanding evidence that he wanted VA to 
obtain.  Therefore, the Board finds that the duty to assist 
has been satisfied.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant in this case was previously afforded a recent 
VA examination in January 2002.  Therefore, the Board finds 
that a VA reexamination is not necessary because there exists 
sufficient medical evidence to decide the claim.


II.  Service Connection for Bilateral Hearing Loss

The Board initially notes that hearing loss is considered a 
presumptive disease.  See Under Secretary for Health letter 
(October 4, 1995) (It is appropriate for VA to consider 
sensorineural hearing loss as an organic disease of the 
nervous system and, therefore, a presumptive disability).  As 
such, service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307 and 3.309 (2003).  Moreover, the law 
requires that sensorineural hearing loss must manifest itself 
to a degree of 10 percent or more within one-year from the 
date of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a) (2003); 38 U.S.C.A. § 1112 (West 2002).

The Board notes that the evidence shows that the appellant's 
bilateral sensorineural hearing loss was first diagnosed in 
January 2001, or approximately 60 years after separation from 
service.  The Board also notes the appellant's contention, 
during his January 2002 VA examination, that his hearing loss 
began in 1990.  However, the appellant, as a layperson 
without medical training, is simply not qualified to render 
medical opinions as to maters such as diagnosis and etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight or probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2003).  Furthermore, even if the Board accepted the onset of 
the appellant's bilateral hearing loss in 1990, such 
condition still did not manifest itself until approximately 
50 years after separation from service.  Therefore, the 
appellant is not entitled to presumptive service connection, 
as the appellant's bilateral sensorineural hearing loss did 
not manifest itself within the requisite time period.

Although presumptive service connection is not warranted in 
this case, VA must also ascertain whether there is any basis 
to indicate that the disorders were incurred by any incident 
of military service.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

The record contains competent and credible medical evidence 
diagnosing the appellant with bilateral sensorineural hearing 
loss in January 2001 and February 2001.  In addition, the 
January 2002 VA examiner similarly diagnosed the appellant 
with bilateral high frequency sensorineural hearing loss.  
Therefore, the Board concludes that the appellant has a 
current disability.

The next consideration is Hickson element (2), in-service 
incurrence.  The appellant contends, in his October 2001 
statement in support of claim (VA Form 21-4138), that his 
bilateral hearing loss was incurred in-service as a result of 
his firing of a "155 howitzer".  The Board notes that the 
appellant's service personnel records show that he was 
assigned to the 315th Field Artillery Battalion.  As such, 
the Board resolves any doubt with respect to the appellant's 
exposure to a "155 howitzer" in his favor and finds that he 
incurred the requisite in-service injury or disease.

At this point, the Board shall discuss the final 
consideration in a service connection claim, medical nexus.  
The appellant's private medical records from February 2001, 
VA examination records from January 2002, and appellant's own 
contentions all address the existence of any causal 
connection between the appellant's bilateral hearing loss and 
any in-service injury or disease.

The Board shall initially address the appellant's contention 
that there is a nexus or causal connection between his 
bilateral hearing loss and his active military service.  As 
previously discussed, the appellant is a layperson and he is 
simply not qualified to render a medical opinion as to the 
diagnosis or etiology of his bilateral hearing loss.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The February 2001 private medical record from Dr. Keller also 
addresses the existence of any nexus between the appellant's 
bilateral hearing loss and his active military service.  For 
example, Dr. Keller indicates that it is "more likely than 
not" that the appellant's hearing loss is "related to his 
right handed firearm using during military service".  The 
Board notes, however, that Dr. Keller's diagnosis and medical 
nexus opinion are not based upon independent evaluation and 
testing of the appellant.  Furthermore, the evidence also 
fails to show that Dr. Keller reviewed the appellant's claims 
file in conjunction with evaluating the appellant.  For 
example, Dr. Keller's February 2001 opinion shows that he 
relied upon a medical history provided solely by the 
appellant and an audiogram and speech discrimination test 
conducted at the Fox Valley Hearing Center in January 2001.

On the other hand, the more recent January 2002 VA examiner 
specifically concluded that it was "unlikely" that the 
appellant's current bilateral hearing loss was attributable 
to any in service noise exposure.  Rather, the VA examiner 
attributed the appellant's bilateral hearing loss to 
additional noise exposure in his post service occupation.  
The Board notes that the VA examiner's opinion was based upon 
a thorough physical examination and clinical testing of the 
appellant.  Furthermore, the VA examiner also reviewed the 
appellant's claims file in conjunction with evaluating the 
appellant.  As such, the Board finds that the probative value 
aforementioned conflicting medical opinions must be 
established.

The probative value of the conflicting opinions as evidence 
upon which to accept or reject the service connection claim 
must be determined.  The Court has stated that in evaluating 
the probative value of medical evidence:

[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

As previously discussed, the VA examiner reviewed the 
entirety of the appellant's claims file in conjunction with 
evaluating the appellant.  In addition, the VA examiner's 
opinion was predicated upon a full battery of audiological 
testing.  Whereas, Dr. Keller's opinion was not based upon a 
thorough review of the appellant's claims file, nor did he 
conduct a thorough battery of audiological testing.  In fact, 
Dr. Keller did not conduct any testing whatsoever on the 
appellant.  Rather, he relied upon the results of 
audiological testing conducted in January 2001 at the Fox 
Valley Hearing Center.  Therefore, the Board concludes that 
the VA opinion is more probative of the existence of any 
causal relationship between the appellant's bilateral hearing 
loss and any in-service injury or disease.  

The Board additionally notes the appellant's contention, in 
his December 2003 statement in support of claim (VA Form 21-
4138), that he "did not have significant noise exposure at 
the American Motors plant".  However, according to Dr. 
Keller's private medical opinion dated in February 2001, the 
appellant reported a "25 year work history at American 
Motors with significant noise exposure".  In addition, the 
appellant indicated in his substantive appeal (VA Form 9) 
that his jobs at the auto factory were "relatively quiet 
most of the time".  Therefore, the Board finds that greater 
probative weight is assigned to the February 2001 statement 
to Dr. Keller which was made for purposes of diagnosis and 
treatment two months prior to the date the appellant filed 
his claim for service connection for hearing loss.



Summarily, there exists no reasonable doubt that can be 
resolved in the appellant's favor and the benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



